Citation Nr: 9923046	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-48 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister, and Appellant's brother-in-law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

In a February 1997 decision, the Board of Veterans' Appeals 
(Board) determined new and material evidence had not been 
presented to reopen the claim for service connection for a 
skin disorder, claimed as jungle rot.  In a November 1998 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") vacated 
the Board's February 1997 decision and remanded the matter to 
the Board.  In an April 1999 letter, the Board notified the 
veteran's representative of the Court's action and the 
veteran's right to submit additional argument or evidence.  
The Board also notified the veteran's representative that any 
response must be made within thirty days of the date of the 
letter, and at the end of thirty days, the claim would be 
forwarded to a member of the Board for adjudication.  At the 
time of this decision, the veteran had not submitted any 
additional argument or evidence.



FINDINGS OF FACT

1.  The Regional Office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's claim for service connection for a skin 
disorder, claimed as jungle rot, was finally decided in a 
November 1975 RO rating decision.

3.  Additional evidence submitted since the RO's November 
1975 rating decision is cumulative or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSION OF LAW

Evidence received since the RO's November 1975 rating 
decision denying service connection for a skin disorder, 
claimed as jungle rot is not new and material; the decision 
is final and the claim is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the skin and lymphatic 
systems were clinically evaluated as normal upon pre-
induction examination dated in October 1966.  A February 1967 
clinical record reflects a blister was cleaned and dressed.  
In September of an unspecified year, superficially infected 
abrasions of the shins were treated with scrubs and ointment.  
In November 1967, pyoderma was treated with warm soaks and 
medication.  The veteran complained of a tropical fungus in 
June 1968.  Tinea versicolor was assessed in July 1968, and 
medication was prescribed.  Upon separation examination dated 
in December 1968, the skin and lymphatic systems were 
clinically evaluated as normal.  The veteran reported that he 
did not have any skin diseases.  

In a November 1975 rating decision, the RO denied the 
veteran's claim for service connection for a skin condition, 
claimed as jungle rot, on the basis that, despite several 
complaints of skin problems in service, a skin disorder was 
not demonstrated upon separation examination.  The RO further 
noted that the veteran had presented no evidence indicating a 
recurrence of a skin disorder following his discharge from 
service.

Additional evidence submitted since the RO's November 1975 
decision includes copies of service medical records, copies 
of Department of Veterans Affairs (VA) clinical records, 
photographs, and the transcript of the veteran's January 1995 
RO hearing.

The copies of service medical records submitted by the 
veteran reflect the same information as previously stated.

Relevant VA clinical records dated from 1989 to 1994 reflect 
complaints related to the skin.  In September 1989, pink 
atrophic scars on the pretibial areas bilaterally, with 
scattered erosions, were observed.  Scattered pink scars on 
the dorsa of the hand with scattered excoriations were also 
noted.  Probable neurodermatitis, with post-inflammatory 
changes on the pretibial area and hands, was assessed.  The 
physician doubted that the veteran had porphyria cutanea 
tarda, although the veteran complained that the lesions were 
exacerbated by sunlight.  Following the veteran's complaints 
of a recurrent rash on the legs in October 1993, 
neurodermatitis was assessed.  Herpes zoster was assessed in 
March 1994, following observations of lesions from the left 
groin along the medial thigh and lower leg.  In April 1994, 
it was noted that the veteran had had shingles on his right 
thigh a month earlier.  An assessment of possible insect 
bites was noted in July 1994.  In October 1994, the veteran 
complained of a leg rash that had been present since 1967.  
Examination revealed multiple erythematous papules over the 
anterior shins and ankles as well as a few papules on the 
arms.  Tinea pedis with possible Majocchi's granuloma was 
assessed.  A December 1994 psychiatric report includes a 
notation of recurrent shingles on the lower extremities, with 
the veteran had termed as "jungle rot."  

In December 1994, the veteran submitted photographs of his 
legs.

VA hospitalization records dated in February 1995 reflect the 
veteran reported a history of an itchy, red, scaly, macular 
rash on the anterior lower legs of more than 25 years 
duration.  Xerosis was assessed.  Upon examination in May 
1995, a tattoo was observed on the left upper arm.  
Otherwise, there were no rashes, lesions, or inflammations of 
the skin observed.  At hospitalization discharge in September 
1995, relevant diagnoses included contact dermatitis and 
recurrent genital herpes simplex II.

At his January 1995 RO hearing, the veteran testified that he 
had sought treatment for sores on his legs and feet in 1969.  
He reported that he had not sought medical treatment for skin 
rashes between 1969 and 1989, but had relied solely on self-
medication.  He stated that a physician in service had 
diagnosed "jungle rot," and informed the veteran that 
"this will be in your blood stream the rest of your life ... 
it'll keep breaking out."  The veteran's sister testified 
that the veteran had problems with swelling and blisters, 
particularly when exposed to heat.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1998) are also satisfied:  chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; porphyria cutanea 
tarda; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The copies of service medical records are duplicative of 
evidence that was of record at the time of the RO's November 
1975 rating decision.  Thus, they are not new and material.

The VA clinical records, photographs, and the transcript of 
the veteran's RO hearing are new in that they were not 
previously of record.  However, these records do not reflect 
a causal link between the veteran's current skin disorder and 
the limited symptomatology reported during service.  The 
Board is cognizant that the veteran's service records 
indicate that he served in combat.  However, 38 U.S.C.A. 
§ 1154(b) does not establish service connection for a combat 
veteran, rather it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Caluza v. Brown, 7 Vet. App. 498, 
508 (1995).  The veteran's testimony is sufficient to 
establish that he had skin problems during service.  However, 
the earliest evidence of a post-service skin condition is 
dated in 1989, approximately twenty years after his discharge 
from service.  Thus, the evidence presented is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it does not tend to show 
that the veteran's current skin disorder was incurred in or 
aggravated during service, or is otherwise attributable to 
the symptomatology observed during service.  38 C.F.R. 
§ 3.156(a).

The Board notes the veteran has suggested that he developed a 
skin disorder as a result of exposure to Agent Orange during 
service.  However, medical evidence of an etiologic link 
between a skin disorder and herbicide exposure has not been 
presented.  As a lay person, the veteran is not medically 
qualified to render an opinion as to diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



ORDER

New and material evidence not having been presented to reopen 
the claim for a skin disorder, claimed as jungle rot, service 
connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


